                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

In re:                                                      Case No. 15-48046

VALENDER C. SMITH, and                                      Chapter 13
ANDREA C. SMITH,
                                                            Judge Thomas J. Tucker
            Debtors.
______________________________/

 ORDER DENYING, WITHOUT PREJUDICE, THE DEBTOR ANDREA C. SMITH’S
 MOTION FOR DESIGNATION TO ALLOW ANDREA SMITH TO ACT ON BEHALF
              OF DECEASED DEBTOR, VALENDER SMITH

        This case is before the Court on the motion filed by the Debtor Andrea C. Smith on June
2, 2020, entitled “Motion for Designation to Allow Andrea Smith To Act on Behalf of Deceased
Debtor, Valendar Smith” (Docket # 164, the “Motion”). Among other things, the Motion states
that the Debtor Valender C. Smith died on October 8, 2019.

        The Motion must be denied because the Motion does not demonstrate that the movant,
Andrea C. Smith, has yet been validly appointed as the personal representative of the estate of the
deceased Debtor Valender C. Smith. The surviving Debtor, Andrea C. Smith, says that she is
named as personal representative for the estate of Valender C. Smith in Mr. Smith’s Will. But
this, without more, is not sufficient to make Andrea C. Smith such a personal representative
under Michigan law, as the Court has explained in the other Order being entered today.

         Accordingly,

         IT IS ORDERED that the Motion (Docket # 164) is denied.

       IT IS FURTHER ORDERED that this Order is without prejudice to the right of a duly
appointed personal representative of the deceased Debtor to file a motion seeking the same relief
that was sought by the present Motion.


Signed on June 4, 2020




   15-48046-tjt    Doc 167     Filed 06/04/20     Entered 06/04/20 09:36:02        Page 1 of 1
